This matter is now before the court on an appeal disallowing the items of cost claimed in the cost bill filed *Page 166 
by the appellant, in whose favor this court decided. Rule vi of this court provides for the filing of a cost bill by the prevailing party, and for the filing of objections thereto by the losing party. Paragraph 3 of the rule provides: "If there be no objections to the costs claimed by the party entitled thereto, they shall be taxed as claimed in his cost bill." No objection was made. This rule is clear and leaves nothing to decide. The ruling of the clerk is overruled, with instructions to allow the cost bill as claimed.